Citation Nr: 0627281	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which reopened the 
veteran's service connection claim for PTSD and denied it on 
the merits.  

In February 2005, the veteran and his wife testified before 
the undersigned Veterans Law Judge sitting at the VA Central 
Office in Washington, D.C.  A transcript of the hearing is 
associated with the claims folder and has been reviewed.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2005).

The veteran asserts, in pertinent part, that he, as part of 
the U.S. Naval Support Activity (NSA), was subjected to enemy 
rocket fire just outside of Da Nang in January 1968 (see 
veteran's statement received in February 2003).  At his 
personal hearing, he submitted color photographs, which he 
claims depicts the damage sustained in Da Nang from enemy 
rocket fire.

Private medical evidence and treatment records from the VA 
Vet Center reflect a diagnosis of PTSD.  The veteran's 
personnel records show that he reported to the NSA in Da Nang 
in July 1967 and departed in July 1968.  

In April 2003, the RO requested that the United States Army 
Services Center for Research of United Records, currently 
known as U.S. Army and Joint Services Records Research Center 
(JSRRC), verify the veteran's claimed stressors.  Although 
JSRRC was not able to verify all of the veteran's stressors, 
it did confirm that from late January 1968 to early February 
1968, the NSA and its various detachments experienced attacks 
by the enemy in the form of rockets and mortars, as part of 
the Tet Offensive.  

Given that the veteran's unit was subjected to enemy rocket 
and mortar fire (see Pentecost v. Principi, 16 Vet. App. 124 
(2002)), the Board finds that a VA examination is necessary 
to determine whether the veteran meets the DSM-IV criteria 
for PTSD based on the verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he meets the diagnostic 
criteria for PTSD based on the verified 
stressor (the NSA and its detachments 
experienced enemy rocket and mortar 
attacks during the veteran's period of 
service).  This is the only verified 
event that may be considered for the 
purpose of determining whether the 
veteran was exposed to an in-service 
stressor.  The examination report should 
reflect review of pertinent material in 
the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
alleged stressor found to be established 
by the record was sufficient to produce 
PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and the in-
service stressor found to be sufficient 
to produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

2.  Thereafter, the RO should re- 
adjudicate the veteran's service 
connection claim for PTSD, taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


